FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 01-50082
                Plaintiff-Appellee,            D.C. No.
               v.                           CR-99-00083-
FRANK FERNANDEZ,                               DOC-01
             Defendant-Appellant.           Central District
                                             of California,
                                            Los Angeles


UNITED STATES OF AMERICA,                  No. 01-50088
                Plaintiff-Appellee,            D.C. No.
               v.                           CR-99-00083-
ROY GAVALDON, aka Spider,                      DOC-09
             Defendant-Appellant.           Central District
                                             of California,
                                            Los Angeles


UNITED STATES OF AMERICA,                   No. 01-50126
                 Plaintiff-Appellee,
                                               D.C. No.
                v.
                                          CR-99-00083-DOC
                                            Central District
DAVID GONZALES-CONTRERAS, aka
David Contreras-Gonzalez,                    of California,
             Defendant-Appellant.
                                            Los Angeles




                            14345
14346            UNITED STATES v. FERNANDEZ



UNITED STATES OF AMERICA,                  No. 01-50162
                 Plaintiff-Appellee,           D.C. No.
                v.                          CR-99-00083-
DOMINICK SHEWMAKER GONZALES,                   DOC-20
aka Solo, aka Dominick Gonzales,            Central District
              Defendant-Appellant.           of California,
                                            Los Angeles


UNITED STATES OF AMERICA,                  No. 01-50373
                Plaintiff-Appellee,            D.C. No.
               v.                           CR-99-00083-
JIMMY SANCHEZ, aka Seal D, aka                 DOC-4
Smokey,                                     Central District
             Defendant-Appellant.            of California,
                                            Los Angeles


UNITED STATES OF AMERICA,                  No. 01-50513
                Plaintiff-Appellee,            D.C. No.
               v.                           CR-99-00083-
SUZANNE SCHOENBERG SANCHEZ,                    DOC-25
                                            Central District
             Defendant-Appellant.
                                             of California,
                                             Los Angeles

                                               ORDER

                   Filed October 19, 2005

    Before: Betty B. Fletcher, William C. Canby, Jr., and
           Johnnie B. Rawlinson, Circuit Judges.
                   UNITED STATES v. FERNANDEZ               14347
                            ORDER

   The following defendant-appellees have requested remands
to the district court for it to consider modification of their sen-
tences: Roy Gavaldon, David Gonzales-Contreras, and Domi-
nick Shewmaker Gonzales.

   Defendant-appellant Fernandez has responded that he does
not want a remand for resentencing. His sentence stands
affirmed.

  The affirmance of Defendant-appellant Schoenberg San-
chez’s sentence stands.

   The reversal of Defendant-appellant Sanchez’s sentence
stands; the mandate has issued in his case.

   In our opinion we vacated the sentences of David
Gonzales-Contreras and Dominick Shewmaker Gonzales. We
amend our opinion to this extent: We remand to the district
court to consider whether to resentence, but do not vacate
their sentences.

   We remand Roy Gavaldon’s sentence to the district court
to consider whether to resentence.

  The mandate shall issue forthwith on the opinion 388 F.3d
1199 (9th Cir. 2004) as modified by this order.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.